DETAILED ACTION
	This is a final Office Action on the merits for application 17/208,954. Receipt of the amendments and arguments filed on 06/22/2022 is acknowledged.
Claims 1, 3-10, and 12-20 are pending.
Claims 2 and 11 are cancelled.
Claims 1, 3-10, and 12-20 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Benedettini (U.S. Publication 2003/0221388) in view of Maziarz (U.S. Publication 2008/0263971).
Regarding claim 1, Benedettini discloses a method of constructing a termination point in a wall, the method comprising the steps of:
attaching a rigid, cured cement board (#22; see paragraph 29) to exterior sheathing (#20) of the wall (see figure 6a);
attaching a stop bead apparatus (#10; see figure 6a) to the rigid, cured cement board along terminating location of the wall (figure 6a depicts the terminating location of the wall), wherein a terminating edge of the rigid, cured cement board is positioned with a gap formed between the exterior sheathing of the wall and the base panel (#16) of the stop bead apparatus (see figure 6a); and
applying a finish layer (#28) to an exterior surface of the cement board, whereby the finish layer covers the base panel of the stop bead apparatus (see figure 6a).
Benedettini discloses a stop bead wall #18 which extends perpendicular to the base panel #16 and is free form holes or openings in order to provide a flat (or arcuate) clean finished transition between edges of the system; however, Benedettini does not disclose the stop bead apparatus is attached on a wall proximate to a jamb of a door or window, with a flexible spacing member attached to the stop bead wall of the stop bead apparatus and contacting and compressing against the jamb. It is highly well known in the art, as evidenced by Maziarz, that such stop bead assemblies can be positioned so as to abut a door or window jamb, where a flexible spacing member extends from a surface of the stop bead wall of the stop bead apparatus and contact the jamb in order compress against the jamb and allow for movement of the jamb due to temperature changes while still maintaining a seal between the stop bead and the jamb. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the bead stop assembly of Benedettini to comprise of a flexible member that extends from an opposite side of the stop bead wall with respect to the cement board so as to contact a jamb, as taught in Maziarz, in order to allow such a system to be used adjacent window and door jambs and allow for movement of such jambs due to temperature changes while maintaining such a seal between the bead stop and the jamb during use.
Regarding claim 3, Benedettini in view of Maziarz render obvious the step of caulking a joint between the stop bead apparatus and the jamb (figure 8 of Maziarz depicts such a flexible spacing member of the stop bead can form a caulk receiving area #133 to receive caulk #6, where such features would be provided within Benedettini in order to provide an aesthetic, smooth transition between such elements of the wall).
Regarding claim 4, Benedettini in view of Maziarz render obvious a bond-breaking tape positioned between an exterior surface of the spacing member and the caulking within the joint between the stop bead apparatus and the jamb (Maziarz discloses use of a bond breaking tape #135 between the caulk #6 and flexible member #109, where such features would be provided within Benedettini as explained above).
Regarding claim 5, Benedettini in view of Maziarz render obvious applying the finish layer to the exterior surface of the cement board further comprises securing a terminating edge of the finish layer to at least a portion of a front wall (Benedettini; #38) of the stop bead apparatus (see figure 6a of Benedettini).
Regarding claim 6, Benedettini in view of Maziarz render obvious a front wall (Benedettini; #38) of the stop bead apparatus comprises an exterior edge (the leftmost edge of figure 6a of Benedettini), the exterior edge being an outermost portion of the stop bead apparatus (see figure 6a of Benedettini), whereby the base panel is positioned inset relative to the exterior edge such that the finish layer formed over the base panel is substantially flush with the exterior edge (see figure 6a of Benedettini).
Regarding claim 7, Benedettini in view of Maziarz render obvious the exterior edge further comprises one of: a pointed terminating end of the stop bead wall; a terminating end of the stop bead wall, the terminating end having substantially right angles; a curved terminating end of the stop bead wall, the curved terminating end extending back towards the base panel; or a terminating end of the stop bead wall, the terminating end having a rounded edge with a curvilinear shape (as depicted in figures 6a and 8 and paragraph 41 of Benedettini, such a front wall #38 can comprise of a rounded edge or form an end of the stop bead wall with right angles with respect to the base panel #16).
Regarding claim 8, Benedettini in view of Maziarz render obvious a dimension of the stop bead wall between an interior surface of the base panel and the exterior sheathing of the wall is less than a thickness of the rigid, cured cement board (Using the embodiment of figure 7 of Benedettini, the base panel #16 can be swivel attached to the stop bead wall #18 using protrusion #91 and receiver #93, where such a location of the protrusion and receiver at the stop bead wall #18 comprises a dimension less than that between the base panel and the exterior sheathing #20 and thus a dimension smaller than the cement board #20 that is to be received within such a gap as defined).
Regarding claim 9, Benedettini in view of Maziarz render obvious only an interior surface of the stop bead wall contacts the exterior sheathing of the wall (see figure 6a of Benedettini at #12).
Regarding claim 10, Benedettini discloses a system for terminating a wall, the system comprising:
a rigid, cured cement board (#22; see paragraph 29) attached to exterior sheathing (#20) of the wall (see figure 6a);
a stop bead apparatus (#10; see figure 6a) affixed to the rigid, cured cement board (see figure 6a), the stop bead apparatus having:
a substantially planar base panel (#16);
a stop bead wall (#18) extending in a substantially perpendicular angle from the base panel (see figure 6a), the stop bead wall being free from holes or openings (Paragraph 34 discloses the stop bead wall #18 provides a clean, finished transition between edges and thus is free of openings or holes to provide such a clean transition. Figure 5 also shows such a stop bead wall #18 is to be free of holes as well.);
a front wall (#38) connected to the stop bead wall (see figure 6a), the front wall having an exterior edge (the left edge of figure 6a) being the outermost portion of the stop bead apparatus (see figure 6a), wherein a gap is formed between the base panel and the exterior sheathing of the wall (see figure 6a), wherein a terminating edge of the rigid, cured cement board is positioned with the gap such that the terminating edge of the rigid, cured cement board is positioned between the exterior sheathing and the base panel (see figure 6a), and wherein cement forming the rigid, cured board is cured prior to insertion into the gap (see figure 6a); and
a finish layer (#28) applied to an exterior surface of the rigid, cured cement board (see figure 6a), wherein the finish layer covers the base panel of the stop bead apparatus (see figure 6a).
However, Benedettini does not disclose use of a flexible spacing member as defined or the assembly placed against a jamb of a door or window. It is highly well known in the art, as evidenced by Maziarz, that such stop bead assemblies can be positioned so as to abut a door or window jamb, where a flexible spacing member extends from a surface of the stop bead wall of the stop bead apparatus and contact the jamb in order to allow for movement of the jamb due to temperature changes while still maintaining a seal between the stop bead and the jamb. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the bead stop assembly of Benedettini to comprise of a flexible member that extends from an opposite side of the stop bead wall with respect to the cement board so as to contact a jamb, as taught in Maziarz, in order to allow such a system to be used adjacent window and door jambs and allow for movement of such jambs due to temperature changes while maintaining such a seal between the bead stop and the jamb during use.
Regarding claim 12, Benedettini in view of Maziarz render obvious a caulked joint between the stop bead apparatus and the jamb (figure 8 of Maziarz depicts such a flexible spacing member of the stop bead can form a caulk receiving area #133 to receive caulk #6, where such features would be provided within Benedettini in order to provide an aesthetic, smooth transition between such elements of the wall).
Regarding claim 13, Benedettini in view of Maziarz render obvious a bond-breaking tape positioned between an exterior surface of the spacing member and the caulked joint between the stop bead apparatus and the jamb (Maziarz discloses use of a bond breaking tape #135 between the caulk #6 and flexible member #109, where such features would be provided within Benedettini as explained above).
Regarding claim 14, Benedettini in view of Maziarz render obvious a terminating edge of the finish layer is secured to at least a portion of the front wall (Benedettini; #38) of the stop bead apparatus (see figure 6a of Benedettini).
Regarding claim 15, Benedettini in view of Maziarz render obvious the exterior edge further comprises one of: a pointed terminating end of the stop bead wall; a terminating end of the stop bead wall, the terminating end having substantially right angles; a curved terminating end of the stop bead wall, the curved terminating end extending back towards the base panel; or a terminating end of the stop bead wall, the terminating end having a rounded edge with a curvilinear shape (as depicted in figures 6a and 8 and paragraph 41 of Benedettini, such a front wall #38 can comprises of a rounded edge or forms an end of the stop bead wall with right angles relative to the base panel #16).
Regarding claim 16, Benedettini in view of Maziarz render obvious a dimension of the stop bead wall between an interior surface of the base panel and the exterior sheathing of the wall is less than a thickness of the rigid, cured cement board (Using the embodiment of figure 7 of Benedettini, the stop bead wall #16 can be swivel attached to the stop bead wall #18 using protrusion #91 and receiver #93, where such a location of the protrusion and receiver at the stop bead wall comprises a dimension less than that between the base panel and the exterior sheathing #20 and thus a dimension smaller than the cement board #20 that is to be received within such a gap as defined, where such an embodiment of Benedettini can be considered substantially perpendicular with respect to the base panel and stop bead wall elements, or can be rotated to form the perpendicular arrangement as depicted in figure 6a).
Regarding claim 17, Benedettini in view of Maziarz render obvious only an interior surface of the stop bead wall contacts the exterior sheathing of the wall (see figure 6a of Benedettini at #12).
Regarding claim 18, Benedettini discloses a stop bead apparatus (#10; see figure 6a), for use with a stucco or thin veneered stone wall (see figure 6a) comprising:
a substantially planar base panel (#16);
a stop bead wall (#18) extending in a substantially perpendicular angle from the base panel (see figure 6a), the stop bead wall being free from holes or openings and being positioned substantially parallel to the jamb (Paragraph 34 discloses the stop bead wall #18 provides a clean, finished transition between edges and thus is free of openings or holes to provide such a clean transition. Figure 5 also shows such a stop bead wall #18 is to be free of holes as well.);
a front wall (#38) connected to the stop bead wall (see figure 6a), the front wall having an exterior edge which forms an outermost portion of the stop bead apparatus (see figure 6a); and
a gap formed between an interior face of the base panel and a location proximate to an inner, terminating end of the stop bead wall, the inner, terminating end of the stop bead wall configured to contact or substantially contact exterior sheathing of the stucco or thin veneered stone wall (see figure 6a), wherein a terminating edge of a rigid, cured cement board (#22) is removably insertable into the gap (se figure 6a), wherein the terminating edge of the rigid, cured cement board is positioned between the exterior sheathing and the base panel (see figure 6a).
However, Benedettini does not disclose use of a flexible spacing member such that the stop bead apparatus is placed against at a door or window jamb and compressed against the jamb as defined. It is highly well known in the art, as evidenced by Maziarz, that such stop bead assemblies can be positioned so as to abut a door or window jamb, where a flexible spacing member extends from a surface of the stop bead wall of the stop bead apparatus and contact the jamb in order to allow for movement of the jamb due to temperature changes while still maintaining a seal between the stop bead and the jamb. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the bead stop assembly of Benedettini to comprise of a flexible member that extends from an opposite side of the stop bead wall with respect to the cement board so as to contact a jamb, as taught in Maziarz, in order to allow such a system to be used adjacent window and door jambs and allow for movement of such jambs due to temperature changes while maintaining such a seal between the bead stop and the jamb during use.
Regarding claim 19, Benedettini in view of Maziarz render obvious a finish layer (Benedettini; #28) of the stucco or a mortar of the thing veneered stone is applied over the rigid, cured cement board and the base panel (see figure 6a of Benedettini), whereby the finish layer of the stucco or the mortar of the thin veneered stone contacts and at least partially embeds into at least one aperture of the base panel (the adhesive used to fix the stone tiles of finish layer #28 to the system can extend through apertures #30 within the base panel #16 of Benedettini).
Regarding claim 20, Benedettini in view of Maziarz render obvious a dimension of the stop bead wall between an interior surface of the base panel and the exterior sheathing of the wall is less than a thickness of the rigid, cured cement board (Using the embodiment of figure 7 of Benedettini, the stop bead wall #16 can be swivel attached to the stop bead wall #18 using protrusion #91 and receiver #93, where such a location of the protrusion and receiver at the stop bead wall comprises a dimension less than that between the base panel and the exterior sheathing #20 and thus a dimension smaller than the cement board #20 that is to be received within such a gap as defined, where such an embodiment of Benedettini can be considered substantially perpendicular with respect to the base panel and stop bead wall elements, or can be rotated to form the perpendicular arrangement as depicted in figure 6a).

Response to Amendment
Applicant’s amendments to the claims overcome the 35 U.S.C. 112(b) rejections of the previous Office Action. Therefore, the 35 U.S.C. 112(b) rejections of the previous Office Action are withdrawn.

Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, it would have been obvious to have attached the stop bead assembly of Benedettini adjacent a jamb of a window or door, as taught in Maziarz, in order provide a smooth finish while minimizing potential leaks against a window jamb when present in the wall while also providing adjustability due to temperature changes with the use of the spacing member as taught in Maziarz. In contrast to Applicant’s arguments that Benedettini is to prevent forceful contact with the tiled edge, Benedettini discloses that the bead stop assembly and stop bead wall #18 is configured to provide a clean, finished transition between edges of one or more tiles #28, secondary substrate #22 and primary substrate #20. See paragraph 34. Furthermore, Benedettini discloses the system is for use on walls as well, where walls of certain buildings are known to comprise of windows and doors for aesthetic purposes, as taught in Maziarz. Therefore, it would thus have been obvious to have used such a flexible spacing member upon the stop bead assembly of Benedettini in order to allow such an assembly to be used upon walls which comprises of door or window jambs and thus increase the usability of such a system on more wall types. Such a rationale would appear to follow the rationale as set forth in KSR, where applying the known device of Benedettini to terminate a section of tile or stucco wall to improve similar walls, such as walls with window or door jambs, and also applying the known technique of providing a flexible spacing member, as taught in Maziarz, to the known stop bead assembly of Benedettini would have similarly yielded predictable results of allowing the stop bead assembly of Benedettini to provide and clean and finished transition of the tile/stucco system at a jamb of a wall. See KSR Int’l Co. V. Teleflex Inc., 550 U.S. 398 (2007).  The rejections are thus considered proper and are upheld.
Applicant does not specifically argue the rejections of the dependent claims other than based on their dependency upon alleged allowable claims 1, 10, or 18. Therefore, since the rejections of claims 1, 10, and 18 are considered proper, such dependent claim rejections are also considered proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635